The petitioner was confined to a special housing unit and charged with misbehavior following an altercation with a correctional officer. He contends that he was deprived of due process of law because of inadequate assistance by the inmate assistant he selected to aid in the preparation of his defense (see, 7 NYCRR 251-4.1 [a] [2]). The respondents do not dispute that the inmate assistant neglected to report the results of his investigation of the incident to the petitioner prior to the hearing, as required by 7 NYCRR 251-4.2. However, under the circumstances of this case, we find no violation of the petitioner’s due process rights. The hearing record demonstrates that despite the inmate assistant’s failure to fulfill his obligations, mainly in reporting the results of the investigation to the petitioner, the petitioner was fully able to examine all his witnesses and present his defense to the Hearing Officer (cf. People ex rel. Selcov v Coughlin, 98 AD2d 733; Matter of Mallard v Dalsheim, 97 AD2d 545). Furthermore, we note that the petitioner raised no objection at the hearing with regard to the performance of his inmate assistant and was not prejudiced by the testimony presented on his behalf (see, Matter of Humphries v Coughlin, 112 AD2d 561). Mangano, J. P., Weinstein, Lawrence and Eiber, JJ., concur.